Exhibit 10(iii)(d)
As Amended April 23, 2009
THE STANLEY WORKS
EMPLOYEE STOCK PURCHASE PLAN
     The Stanley Works Employee Stock Purchase Plan offers a convenient way for
Eligible Employees to purchase shares of the Company Common Stock, on the terms
and conditions defined below, through payroll deductions and without the payment
of any commissions or fees.
     It is the intention of the Company to have the Plan qualify as an “Employee
Stock Purchase Plan” under Section 423 of the Code and the Plan shall be
construed in accordance with such purpose.
ONE. DEFINITIONS
     As used herein, unless the context otherwise requires, the following words
shall be defined as follows:
     (A) “Code” means the Internal Revenue Code of 1986, as amended.
     (B) “Committee” means the Finance and Pension Committee of the Board of
Directors.
     (C) “Company” means The Stanley Works.
     (D) “Company Common Stock” means the common stock of the Company, par value
$2.50 per share.
     (E) “Date of Exercise” means the last NYSE trading day of any month during
the Plan Year.
     (F) “Date of Grant” means the first day of the Plan Year.
     (G) “Earnings” shall mean with respect to any Employee, the salary of such
Employee (excluding any incentive compensation) calculated in the manner
prescribed by the Committee from time to time.
     (H) “Eligible Employee” means an Employee eligible to purchase stock under
the Plan.

 



--------------------------------------------------------------------------------



 



     (I) “Employee” means any person who is regularly and actively employed by
the Company or any Subsidiary and who receives from it regular compensation,
other than pension, retirement allowance, retainer, or fee under contract. Any
person whose customary employment is less than twenty (20) hours per week, or
less than five (5) months per calendar year, shall not be considered an Employee
under this Plan.
     (J) “Investment Account” means the account established for the
Participating Employee with the transfer agent for the Company Common Stock for
the purpose of holding the shares purchased under the Plan.
     (K) “NYSE” means the New York Stock Exchange.
     (L) “Participating Employee” means an Eligible Employee who elects to
participate in the Plan.
     (M) “Plan” means The Stanley Works Employee Stock Purchase Plan adopted by
the Board of Directors on December 21, 1994, subject to approval by the
shareholders on April 19, 1995.
     (N) “Plan Administrator” means an officer or employee of the Company to
whom the Committee has delegated the authority to administer the Plan, subject
to the rules and interpretive determinations promulgated by the Committee.
     (O) “Plan Year” means a period of less than twenty-seven months for which
the Plan has been declared to be effective for offering and selling unissued or
reacquired Company Common Stock to Eligible Employees.
     (P) “Subsidiary” means any corporation organized under the laws of any of
the United States or of Canada or its provinces or of any other jurisdiction
which the Committee shall designate, a majority of the voting stock of which
(exclusive of directors’ qualifying shares) is owned by the Company or a
Subsidiary of the Company.
TWO. ELIGIBILITY
     (A) All Employees, who have completed at least ninety (90) days in the
employ of the Company, or any of its Subsidiaries, or any combination thereof,
and who are currently Employees of the Company or any of its Subsidiaries, are
eligible to participate in the Plan.
     (B) Nothing in the Plan or any instrument executed pursuant hereto shall
confer upon any Employee any right to continue in the employ of the Company or
any of its Subsidiaries nor shall anything in the Plan affect the right of the
Company or any of its Subsidiaries to terminate the employment of any Employee,
with or without cause.

2



--------------------------------------------------------------------------------



 



THREE. PARTICIPATION AND PRICE
     (A) Participation shall be for one or more shares at a price which for each
Plan Year shall be the lower of 85% (or such higher percentage as the Committee
may determine from time to time) of the arithmetic mean of the high and low
prices for the Company Common Stock as reported for the NYSE Composite
Transactions on (i) the Date of Grant (if the NYSE is not open on the Date of
Grant, then on the next preceding day on which the NYSE is open for trading)
(the “Plan Year Price”) or (ii) the Date of Exercise (the “Month End Price”).
     (B) In no event shall the price be less than the par value per share.
     (C) Eligible Employees may elect to participate in the Plan on a monthly
basis by authorizing regular payroll deductions. Elections received by the
fifteenth of one month will become effective for the first payroll period in the
next succeeding month. Elections received after the fifteenth of one month will
become effective for the first payroll period in the second succeeding month.
The amounts deducted will accumulate during each calendar month and at the end
of such month will be applied to the purchase of full and fractional shares of
Company Common Stock at the lower of the Plan Year Price or the Month End Price.
If in any calendar month purchases under the Plan would result in the issuance
of more shares than are reserved for issuance under the Plan, the number of
shares that Eligible Employees may purchase during such month shall be reduced
on a pro rata basis so that only the maximum number of shares reserved for
issuance will be issued, except that elections to purchase one share will be
honored in full.
     (D) All full and fractional shares purchased under the Plan will be issued
in book entry form and credited to a separate Investment Account established for
each Participating Employee within two weeks of the Date of Exercise.
Participating Employees shall receive dividends with respect to the shares of
Company Common Stock credited to his or her Investment Account. Participating
Employees have the option to receive share certificates for a fee. Such fees
will be established at the beginning of each Plan Year.
     (E) Participating Employees have the option to participate in the Company’s
Dividend Reinvestment Program with respect to the shares purchased under the
Plan and to have all dividends paid with respect to the full and fractional
shares in a Participating Employee’s Investment Account applied to the purchase
of full or fractional shares of Company Common Stock on the NYSE. Shares so
purchased shall be added to the shares held for the Participating Employee in
his/her Investment Account. Participating Employees who have elected to
participate in the Dividend Reinvestment Program will be charged a quarterly fee
as determined by the Committee from time to time.
     (F) The total number of shares to be offered for purchase under this Plan
is limited to a maximum of Three Million (3,000,000) shares of Company Common
Stock, which may be unissued or reacquired shares, or a combination thereof. The
number of shares available for purchase in each Plan Year shall be the remaining
number of shares reserved for issuance under the Plan at the beginning of each
Plan Year. All rights to purchase shares under the Plan for any Plan Year that
remain outstanding at the end of such Plan Year will terminate as of the end of
that Plan Year.

3



--------------------------------------------------------------------------------



 



     (G) Eligible Employees may elect to increase, decrease or terminate
participation at any time throughout the Plan Year on a prospective basis only.
Such elections may be made on a monthly basis and elections received by the
fifteenth of one month will become effective for the first payroll period in the
next succeeding month. Elections received after the fifteenth of one month will
not become effective until the first payroll period in the second succeeding
month. There is no limitation on the ability of an Eligible Employee to
re-enroll in the Plan once participation has been terminated.
FOUR. MAXIMUM AMOUNT OF PURCHASES
     (A) In each Plan Year, an Eligible Employee may purchase shares with a
value (measured as of the date of purchase of such shares) not in excess of
fifteen percent (15%) of his/her Earnings for the previous calendar year
provided, however, that in any Plan Year the fair market value (determined as of
the Date of Grant for such Plan Year) of shares purchased by a Participating
Employee under the Plan may not, when added to the fair market value of all
other shares which the Eligible Employee may have rights to purchase under this
or other plans that qualify as employee stock purchase plans of the Company
under Section 423 of the Code, exceed $25,000.
     (B) No Employee will be permitted to purchase in any Plan Year if the
number of shares which he/she then owns (the rules of Section 424(d) of the Code
shall apply in determining ownership) or has the right or option to purchase
plus the number of shares for which he/she wishes to subscribe would represent
five percent (5%) or more of the total number of shares of Company Common Stock
outstanding.
     (C) An Eligible Employee, with less than a full year’s service, may
participate based on his/her present Earnings.
FIVE. PAYMENT OF PURCHASE PRICE
     (A) The purchase price shall be deducted on a weekly or monthly basis from
pay. No deduction shall be less than one dollar ($1) and all deductions must be
in even dollars.
     (B) Payroll deductions will be open fifty-two (52) weeks or twelve
(12) months per year. The weekly or monthly deduction amount will be determined
by the Participating Employee, provided that, a weekly or monthly deduction
election shall not exceed the net pay of the Eligible Employee for any pay
period.
     (C) No interest will be paid on the amounts deducted.
     (D) Each Participating Employee purchasing Company Common Stock under the
Plan as a condition to such purchase shall pay to the Company the amount, if
any, required to be withheld from distributions resulting from such exercise
under any applicable income tax laws (“Withholding Taxes”). Such Withholding
Taxes shall be payable as of the date income from such exercise is includable in
the Participating Employee’s gross income for income tax

4



--------------------------------------------------------------------------------



 



purposes (the “Tax Date”). The Committee may establish such procedures as it
deems appropriate for the settling of withholding obligations with shares of
Company Common Stock.
SIX. DEATH, PERMANENT DISABILITY, RETIREMENT AND TRANSFERS
     (A) If a Participating Employee dies, becomes permanently disabled, retires
or is transferred during any month in the Plan Year, payroll deductions taken to
the date of the death, permanent disability, retirement or transfer will be used
to purchase shares on the last NYSE trading day of the month in which death,
permanent disability, retirement or transfer occurs.
     (B) Participating Employees transferred, but remaining employed by the
Company or a Subsidiary, may continue to participate in the Plan.
SEVEN. RIGHTS AS A SHAREHOLDER
     The Participating Employee, and any beneficiary or other person claiming
through a Participating Employee, shall not have any interest in any share of
Company Common Stock allocated for the purposes of the Plan or subject to any
option under the Plan until the Date of Exercise with respect to such share.
Furthermore, the existence of the options under the Plan shall not affect: the
right or power of the Company or its shareholders to make adjustments,
recapitalization, reorganizations or other changes in the Company’s capital
structure; the dissolution or liquidation of the Company, or sale or transfer of
any part of its assets or business; or any other corporate act, whether of a
similar character or otherwise.
EIGHT. RIGHTS NOT TRANSFERABLE
     The rights under the Plan are not transferable by a Participating Employee
and may be exercised during the lifetime of a Participating Employee only by
him/her.
NINE. APPLICATION OF FUNDS
     (A) Divisions and Subsidiaries making payroll deductions for the Plan act
as agents of the Company and will transmit such deductions to the Company in the
manner specified by the Plan Administrator.
     (B) All funds received or held by the Company under the Plan may be used
for any corporate purpose.
TEN. THE COMMITTEE
     (A) The Plan will be administered by the Committee. The Committee is vested
with full authority to administer, interpret and make rules regarding the Plan.
The Committee shall have the authority to interpret the Plan as it may deem
advisable and to make determinations that shall be final, binding and conclusive
upon all persons. No member of the Board of Directors or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan.

5



--------------------------------------------------------------------------------



 



     (B) The Committee may delegate to the Plan Administrator the authority to
administer this Plan subject to the rules and interpretive determinations
promulgated by the Committee. Such delegation shall not make such officer or
Employee, if otherwise an Eligible Employee, ineligible to participate in this
Plan.
     (C) To the extent not inconsistent with the Plan, the Committee may
authorize and establish such rules and regulations as it may determine to be
advisable to make the Plan effective or to provide for its administration, and
may take such other action with regard to the Plan as it shall deem advisable to
effectuate its purpose, including, without limitation, the establishment of
procedures that may be necessary to ensure compliance with Rule 16b-3 of the
Securities Exchange Act of 1934.
ELEVEN. ADJUSTMENT IN CASE OF CHANGES AFFECTING THE COMPANY’S COMMON STOCK
     In the event of a merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or any other change in corporate structure or
capitalization affecting the Company Common Stock, the Committee shall make
adjustment in the number, kind, price, etc. of shares issuable under the Plan,
including adjustment in the maximum number of shares referred to in
Section THREE (F) of the Plan, as it deems necessary and appropriate.
TWELVE. EFFECTIVE PERIOD OF THE PLAN
     The Committee, or the Plan Administrator if so authorized by the Committee,
is authorized from time to time during the period commencing on October 24, 1995
and ending on the date of termination of the Plan as provided in
Section THIRTEEN hereof, to declare Plan Years for the purpose of offering and
selling unissued or reacquired Company Common Stock to Eligible Employees of the
Company and its Subsidiaries.
THIRTEEN. TERMINATION AND AMENDMENT OF THE PLAN
     (A) The Board of Directors may at any time terminate, suspend or amend the
Plan provided that, such termination, suspensions or amendments will not affect
elections already accepted by the Company; and provided, further that, no
amendment of the Plan shall, without the approval of the shareholders of the
Company:

  (1)   increase the aggregate number of shares that may be issued in connection
with the Plan;     (2)   change the purchase price formula; or     (3)  
materially modify the requirements as to eligibility for participation in the
Plan.

6



--------------------------------------------------------------------------------



 



     (B) The Plan and all rights of employees hereunder, if not terminated
earlier, shall terminate as follows:

  (1)   at the close of any Plan Year, if theretofore declared terminated by the
Board of Directors; or     (2)   there are no longer any reserved shares of
Company Common Stock available for issuance under the Plan.

FOURTEEN. MISCELLANEOUS
     (A) The Company will not be obligated to issue shares of Company Common
Stock or make any payment if counsel to the Company determines that such
issuance or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Company Common Stock is listed. In connection with any
stock issuance or transfer, the person acquiring the shares shall, if requested
by the Company, give assurances satisfactory to counsel to the Company regarding
such matters as the Company may deem desirable to assure compliance with all
legal requirements. The Company shall in no event be obliged to take any action
in order to permit the exercise of any option under the Plan.
     (B) The validity, interpretation and administration of the Plan and of any
rules, regulations, determinations or decisions made thereunder, and the rights
of any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with the laws of the
State of Connecticut (regardless of the laws that might be applicable under
principles of conflicts of laws). Without limiting the generality of the
foregoing, the period within which any action in connection with the Plan must
be commenced shall be governed by the laws of the State of Connecticut
(regardless of the laws that might be applicable under principles of conflicts
of laws), without regard to the place where the act or omission complained of
took place, the residence of any party to such action or the place where the
action may be brought.
     (C) Shares purchased under the Plan shall not be sold or otherwise
transferred for 12 months from the date of purchase except in the case of death,
disability, involuntary termination or “hardship” as such term is defined in the
Company’s 401(k) Choice Account.

7